Citation Nr: 1749627	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-32 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for dental abscesses secondary to seizure disorder medication.

3.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), to include as secondary to a seizure disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had an honorable period of active duty from March 17, 1981 to March 16, 1985.  An additional period of active duty, from March 17, 1985 to August 19, 1987, resulted in a bad conduct discharge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran did not appeal this rating decision's denial of his claims for service connection for bilateral hearing loss, tinnitus, a right shoulder condition, a right finger condition, a low back condition, a neck condition, a right hip condition, and a left knee condition.

Additional VA and private medical evidence was received from the Veteran in May 2017.  The Veteran has not submitted a waiver of RO review of this evidence.  However, because the Veteran's substantive appeal was received after February 2, 2013, a waiver of the additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).  Thus it is not necessary to remand the Veteran's claims to have the RO issue a supplemental statement of the case addressing this newly submitted evidence.

A September 2014 statement of the case indicates that the RO determined that that new and material evidence had been submitted and denied the Veteran's claim for service connection for a seizure disorder on a de novo basis.  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).   


FINDINGS OF FACT

1.  In a May 2004 unappealed rating decision, the RO denied reopening of a claim of entitlement to service connection for a seizure disorder.

2.  Evidence received since the May 2004 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim for service connection for a seizure disorder.  

3.  Service connection for a seizure disorder has not been established and the Veteran's dental abscesses are unrelated to service.  

4.  The Veteran did not develop PTSD due to an in-service stressor and his episodes of anxiety, depression and psychoses were not caused or aggravated by service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for a seizure disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Dental abscesses were not incurred in or aggravated by service and are not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated in service, may not be presumed to have been incurred therein, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided a VA medical examination.  He has provided testimony at a hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

Where a veteran who served for 90 days or more during a period of war (or during peacetime service after December 31, 1946) developed a psychosis to a degree of 10 percent or more within one year from separation from service, such disease may be found to have been incurred in service even though there was no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307, 3.309.

III.  New and Material Evidence

The Veteran seeks service connection for a seizure disorder.  The RO denied service connection for this disability in May 1993.  In May 2004 the RO denied the Veteran's request to reopen his claim for service connection for a seizure disorder.  The Veteran did not appeal these decisions.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following the May 2004 rating decision.  38 C.F.R. § 3.156(b).  Therefore, the May 2004 rating decision is now final, and the Veteran's claim for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As explained below, the Board finds that new and material evidence has not been received that is sufficient to reopen the Veteran's claim for service connection for a seizure disorder.  The Board notes that the STRs do not contain a diagnosis of a seizure disorder.  In December 1982, while in a reading class, the Veteran became anxious, lightheaded, sweaty, and fainted.  Saliva was apparently dripping from his mouth.  There was no seizure-like activity and, no post-ictal state.  Initial assessment was that the Veteran had a hypoglycemic attack.  The Veteran reported in January 1983 that a similar thing had happened to him 11 years previously while reading.  There is no evidence of any subsequent treatment during service and no evidence of any episodes of blackouts throughout the remaining honorable and other than honorable service.

Private medical records indicate that in December 1987, subsequent to service, the Veteran had a seizure.  At that time the Veteran reported that he had had a head injury in seventh grade and that symptoms at that time, and again in 1983.  CT scan revealed a cyst, but no acute intracranial process.  The diagnosis was seizure, new onset.  

The May 1993 rating decision stated that the Veteran had one seizure before he entered service, that he had one possible seizure in 1982 during service, and that he had no other seizures until December 1987, after service.  The RO stated that the Veteran did not have aggravation of a pre-existing condition and denied the Veteran's claim.  

The May 2004 rating decision stated that the Veteran's original claims file could not be located.  His claims file was rebuilt, the RO examined the new medical evidence, which included service personnel records, and determined that new and material evidence had not been received and denied reopening of the Veteran's claim.  

The evidence obtained subsequent to the final May 2004 denial of service connection for a seizure disorder includes the Veteran's VA treatment records.  These show a history of seizure disorder and indicate that the Veteran's last seizure was in 2004 or 2005.  VA medical records dated in 2017 show that the Veteran denied seizures and syncope.  Private medical records note a history of seizures.  

In September 2014 the Veteran underwent a VA seizure disorder examination (Report located in the Veteran's Virtual VA file).  The VA examiner opined that the Veteran did not have a seizure disorder due to service.  She noted that an August 1987 medical record indicated that the Veteran had a tonic/conic seizure.  She further stated that the Veteran had no further tonic/clonic seizure activity since 1987.  The VA examiner also stated that she was unable to confirm that the Veteran had ever had a seizure.  

At the February 2017 hearing the Veteran asserted that he had a seizure disorder due to service.  He testified that he was not having seizures anymore.  He said that he is checked every six months for a cyst in his head.  The Veteran's testimony does not provide any new evidence to reopen the claim for service connection.  The testimony is merely cumulative of the other statements from the Veteran prior to the May 2004 rating decision and cannot reopen the claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The medical evidence received since May 2004 contains many references to seizures.  However, none of these records indicate that the Veteran has a current seizure disorder that is related to service.  Not only does the newly received evidence fail to relate the Veteran's claimed seizure disorder to service, but the September 2014 VA medical examiner opined that the Veteran does not have a seizure disorder due to service.  Accordingly the newly obtained evidence and testimony does not raise a reasonable possibility of substantiating the claim.  Consequently the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a seizure disorder.

III.  Dental Abscesses

The Veteran contacted VA in April 2011 claiming that he had lost all his teeth as a side effect of Dilantin, the drug he had to take for treatment of a seizure disorder.  At his February 2017 Travel Board hearing the Veteran's representative maintained that the Veteran's dental problems were caused by his seizure disorder medications.    

The dental records from service do not indicate any trauma to the teeth.  They do indicate that a dental abscess was suspected in October 1981, but no abscess was found.  The record does not show, and the Veteran does not assert, that the Veteran has any current dental disability that was caused or aggravated by service.  Consequently service connection for a dental disorder on a direct basis is not warranted.  See 38 C.F.R. § 3.303.  

The record reveals that the Veteran was first diagnosed with a seizure disorder in December 1987 and that he began taking Dilantin thereafter.  He did not take Dilantin until after he had completed both his honorable service and his other than honorable service.  The Veteran has not been granted service connection for a seizure disorder or for any other disorder.  Consequently, service connection for dental abscesses cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310. 

Accordingly, service connection for dental abscesses secondary to seizure disorder medication is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Psychiatric Disorder

The Veteran submitted his claim for service connection for PTSD in March 2011.  At that time he did not report any stressors.  The Veteran asserted at his February 2017 hearing that he had PTSD because some of his Marine friends died in the bombing of the Marine barracks in Beirut in 1983.  The Veteran clarified that he was not in Beirut when the bombing occurred.  He also claimed to have PTSD because his sister-in-law struck him in the face during his first period of service.  

The STRs from the Veteran's honorable period of service reveal no complaints or findings related to any psychiatric disability.  Mental status examination in August 1986, during the Veteran's other than honorable service, was essentially normal.

In September 2004 a VA psychiatrist diagnosed a psychotic disorder related to PTSD issues.

In March 2005 the Veteran reported problems with recurring depression.

A February 2006 VA treatment record states that the Veteran had a history of PTSD due to a motor vehicle accident (MVA) in 1998, when he killed a man by accident.

An October 2008 VA mental health note states that the Veteran asserted that he had PTSD due to being at the barracks in Beirut that was truck-bombed.  The VA examiner diagnosed anxiety disorder and noted PTSD by history.  A September 2008 VA PTSD screening was negative.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran has asserted that he has PTSD secondary to a seizure disorder.  As noted above, service connection for a seizure disorder has not been granted and thus service connection for PTSD, or any other psychiatric disorder, on a secondary basis is not warranted.  

The record does not indicate that the Veteran developed any psychiatric disorder within a year of his discharge from honorable service in March 1985.  Consequently service connection for psychosis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

A close review of the medical evidence reveals that the Veteran has not received any diagnosis of PTSD that has been attributed to an inservice stressor.  The Veteran's diagnoses of PTSD have either not been attributed to any particular stressor, or have been attributed to a post service stressor of a MVA.  Consequently, service connection for PTSD is not warranted.  See 38 C.F.R. § 3.304(f).  

The Board has considered the Veteran's hearing testimony indicating his belief that he has anxiety and depression due to service.  However, the Board finds the Veteran's lay testimony on this matter is of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran developed a chronic psychiatric disability many years after service as result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

With regard to the Veteran's other diagnosed psychiatric disabilities such as anxiety, depression and psychoses, these disabilities first manifested many years after discharge from service and none of the probative evidence has attributed any of these disabilities to service.  Accordingly service connection is not warranted for any such current disabilities.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for an acquired psychiatric disorder claimed PTSD, to include as secondary to a seizure disorder, is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a seizure disorder.  

Service connection for dental abscesses as secondary to a nonservice-connected seizure disorder, is denied.

Service connection for an acquired psychiatric disorder claimed as PTSD, to include as secondary to a seizure disorder, is denied.



______________________________________________
C. TREUBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


